Citation Nr: 0844857	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-14 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for valvular heart 
disease as secondary to diabetes mellitus.

2.  Entitlement to service connection for hypertension as 
secondary to diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of bilateral hands and feet as secondary to 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967, to include service in Vietnam from February 
1966 to February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee, which denied 
service connection for the issues listed on the title page.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with peripheral 
neuropathy.

2.  The veteran is not currently diagnosed with valvular 
heart disease.

CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated therein, and is not proximately due to or the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008). 

2.  Valvular heart disease was not incurred in or aggravated 
by active service, may not be presumed to have been incurred 
or aggravated therein, and is not proximately due to or the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, to include on a 
secondary basis, as well as what information and evidence 
must be submitted by the veteran, and what information and 
evidence will be obtained by VA.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in June 2006.  The claim 
was last readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  Moreover, in an October 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran was 
an active participant in the claims process by providing 
medical evidence and responding to notices.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, 353 F.3d at 1374, 
Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).


Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and heart disease or an 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Peripheral Neuropathy

The veteran claims that he is entitled to service connection 
for peripheral neuropathy of the bilateral hands and feet 
because it is due to his service-connected diabetes mellitus.  

As an initial matter, although the veteran did serve in 
country in Vietnam, he has never alleged that his claimed 
peripheral neuropathy was incurred as a result of herbicide 
exposure in Vietnam.  In this regard, acute and subacute 
peripheral neuropathies are subject to presumptive service 
connection on an Agent Orange basis.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e).  The neuropathy must be manifested 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active service in order 
to receive the legal presumption of service connection.  
38 C.F.R. § 3.307(a)(6)(ii).  

The Board notes that the veteran's entrance examination 
revealed a history of cramps in his legs.  Service treatment 
records reveal complaints of weak legs after exercising in 
1965.  Separation examination was negative.  The post-service 
medical evidence documents the veteran's complaints of pain 
in his shoulders in April 2002 and numbness and pain in 
elbows and shoulders in July 2002.  A July 2002 nerve 
conduction study reveals a diagnosis of moderately severe 
right carpal tunnel syndrome and moderate left carpal tunnel 
syndrome.  A March 2003 sleep study report notes "moderately 
severe periodic leg movement abnormality of sleep disorder," 
which was noted to be "likely contributing to the perception 
of limb pain and sleep disruption that the patient 
experiences."  The medical evidence also shows complaints of 
decreased grip in both hands on January 2, 2004, with a 
diagnosis of rule out carpal tunnel syndrome.  A September 
2006 nerve conduction study revealed moderate right carpal 
tunnel syndrome.  A May 2007 VA diabetology consult note 
reveals a past medical history which includes generalized 


arthralgia, such as painful knees, elbows, shoulders, wrists, 
and low back.  However, none of the medical evidence shows 
that the veteran has ever been diagnosed with peripheral 
neuropathy.

In essence, the evidence of this claimed disability is 
limited to the veteran's own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, in the absence of competent evidence diagnosing 
the claimed disorder, service connection for peripheral 
neuropathy on a direct, presumptive, or secondary basis must 
be denied.  See Brammer, supra.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable to either claim.  


Valvular Heart Disease

The veteran claims that he is entitled to service connection 
for valvular heart disease as secondary to his diabetes 
mellitus.  

Service treatment records reveal no evidence or complaints of 
heart problems.  
The private medical evidence of record establishes that the 
veteran was apparently diagnosed with valvular heart disease 
in October 2002.  The record also indicates that in July 2002 
an echocardiogram report indicates mild mitral regurgitation.  
The medical evidence further shows that an October 2002 
carotid bilateral sonogram report notes an impression of mild 
plaque formation around both carotid bulbs, without evidence 
of significant stenosis of the internal carotid arteries.  A 
January 6, 2003 private medical record by the same physician 
diagnoses the veteran with valvular heart disease.  

However, a January 2003 chest X-ray study indicated a normal 
heart size.  A May 2004 stress test with stress EKG notes 
superior exercise capacity, normal heart rate response, 
hypertensive blood pressure response, no symptoms of 
ischemia, a non-specific electrocardiogram, and no chest 
pain.  A July 2004 private medical record notes normal heart 
findings.  An October 2004 private medical record indicates 
regular rhythm and rate on heart exam.  A May 2006 chest X-
ray study indicates that cardiovascular, mediastinal, and 
hilar shadows were within normal limits.  VA medical records 
dated in December 2005 and January 2006 note normal findings 
with respect to the veteran's heart.  An October 2006 VA 
general surgery consult report notes that the veteran's heart 
displayed regular rate and rhythm.  A May 2007 VA diabetology 
consult note indicates normal heart exam in that normal 
rhythm was found, as well as normal S1, S2, PMI, and no 
murmur or edema.  

While the veteran was diagnosed with valvular heart disease 
by a private provider in 2002, the diagnosis was rendered 
several years prior to his date of claim and has not been 
subsequently confirmed by recent objective tests; rather, the 
more recent evidence shows normal heart findings.  See 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  Thus, 
the preponderance of the evidence does not reflect that the 
veteran currently suffers from valvular heart disease.  As 
such, the claim for service connection must be denied.  See 
Brammer, supra.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for peripheral neuropathy 
of the bilateral hands and feet is denied.

Entitlement to service connection for valvular heart disease 
(claimed as a heart condition) is denied.



REMAND

The veteran claims that he is entitled to service connection 
for hypertension as secondary to his diabetes mellitus.  

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The medical evidence of record first indicates a diagnosis of 
hypertension in October 2000.  The record also shows that the 
veteran had minimally elevated fasting blood sugar in May 
2002, although the first record of a medical diagnosis of 
diabetes mellitus is from a private medical record dated in 
January 2003.  Despite the fact that the veteran's 
hypertension was diagnosed before his diabetes was diagnosed, 
the record does not provide an opinion as to whether his 
diabetes has aggravated his hypertension.  Thus, a VA 
examination is needed to obtain such opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for 
hypertension since October 2004.  After 
securing the necessary release, obtain 
these records.  In addition, obtain VA 
treatment records dating since September 
2007 from the Nashville, VA healthcare 
system.  

2.  The veteran should be afforded a VA 
hypertension examination to determine the 
nature of his hypertension and whether 
such condition is related to his service 
connected diabetes.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All indicated studies and 
tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.  

Following review of the claims file and 
examination of the veteran, the examiner 
should express an opinion as to whether 
the veteran's hypertension is proximately 
due to or the result of his service-
connected diabetes mellitus.  If not due 
to diabetes, the examiner should provide 
an opinion as to whether the veteran's 
hypertension has been permanently 
worsened beyond normal progression 
(aggravated) by the veteran's diabetes 
mellitus.  If aggravation of the 
hypertension is shown, the examiner 
should quantify the extent of aggravation 
caused by the diabetes, if possible.

3.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


